PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/167,297
Filing Date: 22 Oct 2018
Appellant(s): UEDA, Yoshinori



__________________
Nathaniel D. McQueen
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed June 1, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated December 9, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Jin, US 5,618,611 in view of Morita, JP S63-085078 (foreign document provided on the IDS of 1/22/2019), Akram, US 2007/0184654 A1, Hirsch, “Immersion Plating”, 2000, and Cheng, US 2007/0066081 A1.
	The following citations for Morita, JP S63-085078 are in reference to the machine translation provided by Espacenet and the original document.
	Regarding claim 1, Jin teaches a method of manufacturing a ceramic electronic component (metallizing a ceramic surface including ferrites, see for e.g. abstract and Col. 1, lines 9-11, where metallization of ferrite surface is needed to prepare electrically conductive paths for circuit elements, see for e.g. Col. 1, lines 16-18, such that the 
preparing a sintered ceramic body that contains a metal oxide (where substrates are made from ferrite by casting a slurry of the ferrite power followed by firing to form the sintered ceramic substrate, see for e.g. Col. 3, lines 1-8, and where the ferrite is formed of metal oxide material, see for e.g. Col. 2, lines 59-64, such that a sintered ceramic body that contains a metal oxide will be prepared); 
forming a low-resistance portion that is formed by reducing a resistance of a portion of the ceramic body by performing heating on an electrode-formation region of a surface of the ceramic body (performing surface reduction by heating the ceramic surface, where the as-reduced conductive region of the ceramic has resistivity’s in the range of 100-10,000 µΩ-cm and where the conductivity of the as-reduced layer is sufficiently high for electroplating, see for e.g. Col. 3, lines 9-12 and Col. 3, lines 49-56, such that heating will form a low-resistance portion on the ceramic substrate where it is to be metallized and where since the portion will be metallized it is considered to be an electrode-formation region since the metal will conduct electricity); and
forming a plating layer that serves as an electrode onto the low-resistance portion by performing electroless plating on the ceramic body (where a surface with higher conductivity can be formed by plating additional metal using methods such as electroless plating, see for e.g. Col. 3, lines 49-56, such that a plating layer will be formed onto the low-resistance portion and since the layer conducts electricity it is considered to serve as an electrode).
Jin does not teach applying the heat locally to the surface. Jin does teach that when desiring to metallize only selected portions of a substrate, a masking technique 
Morita teaches a selective plating method for a ceramic member (see for e.g. 0001). They teach a selective plating method for a ceramic member capable of forming a usable plating pattern by scanning the surface of the ceramic member while irradiating the surface of the ceramic member with a laser beam in a vacuum or an inert gas atmosphere to apply a metal to a laser beam irradiation portion of the ceramic member (see for e.g. 0001). They teach forming a deposition pattern and immersing the ceramic member in an electroless plating solution, and selectively forming an electroless plating film using the metal deposition pattern of the ceramic member as a plating nucleus (see for e.g. 0001). They teach that the ceramic member surface is irradiated with a laser beam in a vacuum or inert gas atmosphere where when the ceramic is an oxide, the reaction follows equation 3 where MeO -> Me + 1/2O2↑(see for e.g. 0001 and pg. 450 of the original document). Therefore, they teach that the laser irradiation selectively reduces the metal in the metal oxide containing ceramic. 
From the teachings of Morita, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Jin to have used the selective laser irradiation process of Morita to have selectively reduced the desired regions on the ferrite substrate of Jin because it will provide the desired and predictable result of reducing only the desired regions of metallization while simplifying the process by negating the need to apply a masking material and then subsequently remove the masking material. Therefore, in the process 
Jin in view of Morita do not teach causing a catalytic metal to adhere to the low-resistance portion by immersing the ceramic body in a catalytic metal substitution treatment solution. Jin teaches that additional plating is performed using electroless or electrolytic techniques, such as with copper, nickel, or solder alloy plating baths (see for e.g. Col. 3, lines 49-56). Morita teaches using a copper, nickel, or gold electroless plating process (see for e.g. 0001). 
Akram teaches methods for forming conductive vias (see for e.g. abstract). They teach that surfaces of a dielectric coating or barrier layer may be at least partially coated with a seed material, which will facilitate subsequent growth of a desired conductive material on the desired surfaces (see for e.g. 0067 and Fig. 9). They teach that the seed material of the resulting coating facilitates growth or deposition of one or more desired types of conductive materials over the surfaces (see for e.g. 0067). They teach that when the surface is to be lined with copper, the seed material coating may itself be copper (see for e.g. 0067). They teach that once the seed material coating has been formed and patterned, conductive material may be selectively deposited on or otherwise applied to a surface thereof to form a conductive layer of the surfaces of the via holes, where known process include electroless plating and immersion plating (see for e.g. 0070). 
Hirsch teaches that immersion or displacement plating is the deposition of a metallic coating on a base metal from a solution that contains the coating metal (see for e.g. pg. 436). They teach that one metal is displaced by a metal ion that has a lower oxidation potential than the displaced metal ion (see for e.g. pg. 436). They teach that the process differs from electroless plating because, in immersion plating, reducing +2 -> Cu + Fe+2, where iron displaces the copper from its solution and the copper coats the steel part (see for e.g. pg. 436). They teach that immersion baths are usually inexpensive and have excellent coverage, permitting plating on difficult surfaces (see for e.g. pg. 436). They teach that the thickness of the deposits obtained by immersion plating are limited because the deposition stops when the entire surface of the base metal is coated (see for e.g. pg. 436).
From the teachings of Akram and Hirsch, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Jin in view of Morita to have immersed the ferrite substrate having the reduced surface in a copper sulfate solution to have provided a copper seed layer by immersion plating followed by electroless plating a copper layer onto the copper seed layer because Jin teaches applying additional metal by copper electroless plating onto a ferrite substrate having a surface reduced to metal such that it will also include iron metal on the surface, Akram teaches that a copper seed layer facilitates the deposition of copper by electroless deposition, and Hirsch teaches that copper displaces iron in a part by immersion plating into a copper sulfate solution where the immersion baths are usually inexpensive and have excellent coverage such that the process will be expected to provide the desired and predictable result of forming a copper seed layer having excellent coverage by displacement of the iron in the substrate with copper by immersion plating where the copper seed layer will then facilitate the deposition of additional copper by electroless deposition to provide the copper coating 
Jin in view of Morita, Akram, and Hirsch do not teach that the low-resistance portion is comprised of a plurality of regularly spaced marks that form the electrode-formation region where the plating layer that serves as the electrode is a single continuous plating layer formed from the plurality of regularly spaced marks. 
Cheng teaches a method of forming a metal interconnect for an integrated circuit by depositing a catalytic activation film on a barrier layer and depositing at least one metal layer on the catalytic activation film to fill a trench by electroless plating or a combination of electroless plating and electroplating (see for e.g. abstract). They teach that the catalytic activation film may be continuous or may have one or several discontinuities (see for e.g. 0017 and Fig. 1). They teach that allowing the catalytic activation film to include one or more discontinuities enables the deposition of a very thin catalytic activation film relative to conventional seed layers since it does not need to be built up until all of the discontinuities are filled (see for e.g. 0017 and Fig. 1). They teach that the presence of discontinuities in the catalytic activation film does not 
From the teachings of Cheng, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Jin in view of Morita, Akram, and Hirsch to have formed the low resistance portion by using spaced marks formed from the laser so that the seed layer will deposit on the marks to provide a seed layer having discontinuities because Cheng indicates that using a seed layer having discontinuities enables a continuous coating of a metal layer by electroless plating without affecting the quality of the coating such that it will be expected to provide the desired and predictable result of forming a continuous metal layer by electroless plating onto a discontinuous seed layer while also providing the benefit of more efficient processing by not requiring laser treatment of the entire low resistance portion since the marks can be spaced apart to provide discontinuities. Jin in view of Morita, Akram, Hirsch, and Cheng do not specifically teach that the laser marks are regularly spaced, however, it would have been obvious to a person having ordinary In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 2, Jin in view of Morita, Akram, Hirsh, and Cheng suggest the limitations of instant claim 1. Morita further provides the suggestion of using a laser to provide selective, i.e. local, heating (see for e.g. 0001), such that the local heating is done using laser radiation.
Regarding claim 3, Jin in view of Morita, Akram, Hirsh, and Cheng suggest the limitations of instant claim 1. Jin further teaches that the heating causes the surface to be reduced (see for e.g. abstract and Col. 3, lines 9-12). Morita further teaches that the laser treatment causes the metal in the ceramic to be reduced to metal (see for e.g. 0001). They teach that the ceramic member surface is irradiated with a laser beam in a vacuum or inert gas atmosphere where when the ceramic is an oxide, the reaction follows equation 3 where MeO -> Me + 1/2O2↑(see for e.g. 0001 and pg. 450 of the original document), indicating the metal in the metal oxide becomes reduced. Therefore, in the process of Jin in view of Morita, Akram, Hirsh, and Cheng, the low-resistance portion includes a reduced layer that is formed as a result of a metal oxide in the ceramic body being partly reduced, where it is considered to be partly reduced since the reduction happens at the surface and not throughout the ceramic body and further because only the regions treated with the laser will be reduced such that the regions of the surface that are not treated will not be reduced.
Regarding claim 4, Jin in view of Morita, Akram, Hirsh, and Cheng suggest the limitations of instant claim 3. Jin further teaches that the ceramic body comprises ferrite (see for e.g. abstract and Col. 2, lines 56-67). Therefore, in the process of Jin in view of Morita, Akram, Hirsh, and Cheng, the low-resistance portion includes a reduced layer that is formed as a result of a metal oxide contained in the ferrite being partly reduced since the process reduces the metal in the ferrite, where the ferrite is considered 
Regarding claim 5, Jin in view of Morita, Akram, Hirsh, and Cheng suggest the limitations of instant claim 3, where, as discussed above for claim 1, Hirsch provides the suggestion of using immersion plating to displace the iron in the ferrite substrate with copper to provide the seed layer for electroless plating as suggested by Akram. Therefore, the catalytic metal substitution treatment solution causes a catalytic metal to be substituted for a metal that had been reduced from a corresponding metal oxide during forming the low-resistance portion, i.e. copper substituting for iron metal reduced from the ferrite substrate. 
Regarding claim 6, Jin in view of Morita, Akram, Hirsh, and Cheng suggest the limitations of instant claim 1. As discussed above for claim 1, Hirsch provide the suggestion of using a Cu substitution treatment solution to displace the iron in the reduced region of the ferrite substrate for forming a seed layer as suggested by Akram. Cheng also teaches forming the catalytic activation layer having discontinuities from metals such as copper (see for e.g. 0021). 
Regarding claim 10, Jin in view of Morita, Akram, Hirsh, and Cheng suggest the limitations of instant claim 2. Jin further teaches that the heating causes the surface to be reduced (see for e.g. abstract and Col. 3, lines 9-12). Morita further teaches that the laser treatment causes the metal in the ceramic to be reduced to metal (see for e.g. 0001). They teach that the ceramic member surface is irradiated with a laser beam in a vacuum or inert gas atmosphere where when the ceramic is an oxide, the reaction follows equation 3 where MeO -> Me + 1/2O2↑(see for e.g. 0001 and pg. 450 of the 
Regarding claim 11, Jin in view of Morita, Akram, Hirsh, and Cheng suggest the limitations of instant claim 4, where, as discussed above for claim 1, Hirsch provides the suggestion of using immersion plating to displace the iron in the ferrite substrate with copper to provide the seed layer for electroless plating as suggested by Akram. Therefore, the catalytic metal substitution treatment solution causes a catalytic metal to be substituted for a metal that had been reduced from a corresponding metal oxide during forming the low-resistance portion, i.e. copper substituting for iron metal reduced from the ferrite substrate. 
Regarding claims 12-14, Jin in view of Morita, Akram, Hirsh, and Cheng suggest the limitations of instant claims 1-4. As discussed above for claim 1, Hirsch provides the suggestion of using a Cu substitution treatment solution to displace the iron in the reduced region of the ferrite substrate for forming a seed layer as suggested by Akram.

Claims 7, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Jin in view of Morita, Akram, Hirsh, and Cheng as applied to claims 1-3 above, and further in view of Chang, US 5,378,297 (provided on the PTO-892 of 1/24/2020).
Regarding claims 7, 15, and 16, Jin in view of Morita, Akram, Hirsh, and Cheng suggest the limitations of instant claims 1-3.
They do not teach that the ceramic electronic component is a chip component and an outer electrode is formed of the plating layer on an outer surface of the chip component.
Chang teaches a ferrite chip bead that includes a ferrite substrate, a plurality of outer electrodes formed at opposite sides of the ferrite substrate, and a plurality of conductive leads each extending transversely through the ferrite substrate (see for e.g. abstract). They teach a plurality of outer electrodes 3 are formed at opposite side surfaces of the ferrite substrate structure (see for e.g. Col. 4, lines 9-16 and Fig. 4c). They teach that the formation of outer electrodes is achieved by properly dipping each ferrite substrate in a bath containing a paste of Ag, Pd, or Ag-Pd alloy followed by plating a metal such as copper so as to enhance the weldability, heat resistance, and durability of the electrodes (see for e.g. Col. 4, lines 9-23 and Fig. 4c). Therefore, Chang teaches a chip component formed from a ferrite substrate that includes outer electrodes formed on the ferrite substrate where the electrodes are formed from copper.
From the teachings of Chang, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have applied the process of Jin in view of Morita, Akram, Hirsch, and Cheng to forming the outer electrodes of a chip component because Chang teaches that chip components have outer electrodes formed by plating materials such as copper such that it will provide the desired and predictable result of forming a conductive electrode layer of .

(2) Response to Argument
Appellant’s argument: Cheng does not disclose or suggest a plurality of regularly spaced marks
Examiner’s Response:
It is noted that Jin in view of Morita, Akram, Hirsch, and Cheng do not specifically teach that the laser marks are regularly spaced. Cheng provides the suggestion of forming the low resistance portion by using spaced marks formed from the laser so that the seed layer will deposit on the marks to provide a seed layer having discontinuities which will then be electroless plated to provide a continuous film because Cheng indicates that using a seed layer having discontinuities enables a continuous coating of a metal layer by electroless plating without affecting the quality of the coating such that it will be expected to provide the desired and predictable result of forming a continuous metal layer by electroless plating onto a discontinuous seed layer while also providing the benefit of more efficient processing by not requiring laser treatment of the entire low resistance portion since the marks can be spaced apart to provide discontinuities. Further, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have optimized the spacing of the marks so that they are regularly spaced an optimized distance so as to ensure that they are close enough to prevent discontinuities in the electrolessly plated In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Further, it is noted that Appellant has not indicated that providing regularly spaced marks provide improved results compared to random or not regularly spaced marks, such that it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that the laser marks defining the low resistance portions which will be immersion plated to form the catalytic seed layer can be spaced regularly or randomly while still providing the desired seed layer for forming the continuous metal film by electroless plating. 

Appellant’s argument: It would not have been obvious to modify Cheng to arrive at claim 1.
Examiner’s Response:
As noted above, Jin in view of Morita, Akram, Hirsch, and Cheng is considered to provide the suggestion to one having ordinary skill in the art to have formed the laser marks so that they are regularly spaced and optimized distance to provide the benefits of forming a continuous film having a desired thickness while also improving the efficiency of the process by minimizing the number of laser marks forms so as to minimize the total required time needed for laser marking.

Regarding Appellant’s argument that the process of Cheng is directed to forming interconnects and not electrodes, the Examiner notes MPEP 2141.01(a)(I): Rather, a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). See Bigio, 381 F.3d at 1325, 72 USPQ2d at 1212. In the current case, while Cheng is directed to interconnects 
Regarding Appellant’s argument that the process of Cheng is more applicable to the catalytic metal adhering step, it is noted that the catalytic metal will adhere to the low resistance portions formed using the laser by the immersion plating process such that by spacing out the laser marks it will result in a spaced apart metal catalytic film.

Appellant’s Argument: Morita does not remedy the deficiencies of Cheng
Examiner’s Response:
As noted above, Jin in view of Morita, Akram, Hirsch, and Cheng is considered to provide the suggestion to one having ordinary skill in the art to have formed the laser marks so that they are regularly spaced and optimized distance to provide the benefits of forming a continuous film having a desired thickness while also improving the efficiency of the process by minimizing the number of laser marks forms so as to minimize the total required time needed for laser marking.



For the above reasons, it is believed that the rejections should be sustained.

/CHRISTINA D MCCLURE/Examiner, Art Unit 1718                                                                                                                                                                                                        
Conferees:

/GORDON BALDWIN/         Supervisory Patent Examiner, Art Unit 1718                                                                                                                                                                                               
/Jennifer McNeil/Primary Examiner, TC 1700                                                                                                                                                                                                      
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.